Exhibit 10.3

 

COGENT COMMUNICATIONS GROUP, INC.

 

SIXTH AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

 

September 15, 2004

 

To each of the several holders of Series F Preferred Stock (the “Series F
Purchasers”), each sub-series of Series G Preferred Stock (collectively, the
“Series G Purchasers”), Series I Preferred Stock (the “Series I Purchasers”),
Series J Preferred Stock (the “Series J Purchasers”), Series K Preferred Stock
(the “Series K Purchasers”), and Series L Preferred Stock (the “Series L
Purchasers”) collectively, the Series F, G, I, J, K, and L Purchasers shall be
known as the “Purchasers”):

 

Dear Sirs:

 

This will confirm that the Company covenants and agrees with each of you as
follows:

 

1.             Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, as constituted as of the date of this Agreement.

 

“Company” shall mean Cogent Communications Group, Inc.

 

“Conversion Shares” shall mean shares of Common Stock issued or issuable upon
conversion of the Preferred Stock, and any shares of capital stock received in
respect thereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Preferred Stock” shall mean the Series F Preferred Stock, the Series G
Preferred Stock, the Series I Preferred Stock, the Series J Preferred Stock and
the Series K Preferred Stock.

 

“Registration Expenses” shall mean the expenses so described in Section 8.

 

“Restricted Stock” shall mean (i) the Conversion Shares, excluding Conversion
Shares which have been (a) registered under the Securities Act pursuant to an

 

--------------------------------------------------------------------------------


 

effective registration statement filed thereunder and disposed of in accordance
with the registration statement covering them or (b) publicly sold pursuant to
Rule 144 under the Securities Act, and (ii) any shares of Common Stock issued or
distributed in respect of the securities described in clause (i).

 

“Securities Act” shall mean the Securities Act of 1933 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Selling Expenses” shall mean the expenses so described in Section 8.

 

“Series F Preferred Stock” shall mean the Series F Participating Convertible
Preferred Stock, par value $.001 per share, of the Company, constituted as of
July 31, 2003.

 

“Series G Preferred Stock” shall mean the Series G Participating Convertible
Preferred Stock of the Company, constituted as of July 31, 2003.

 

“Series I Preferred Stock” shall mean the Series I Participating Convertible
Preferred Stock of the Company, constituted as of January 5, 2004.

 

“Series J Preferred Stock” shall mean the Series J Participating Convertible
Preferred Stock of the Company, constituted as of March 30, 2004.

 

“Series K Preferred Stock” shall mean the Series K Participating Convertible
Preferred Stock of the Company constituted as of August 12, 2004.

 

“Series L Preferred Stock” shall mean the Series L Participating Convertible
Preferred Stock of the Company, issued as of the date of this Agreement.

 

2.             Restrictive Legend.  Each certificate representing Preferred
Stock, Conversion Shares or Restricted Stock shall, except as otherwise provided
in this Section 2 or in Section 3, be stamped or otherwise imprinted with a
legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws.  These
securities have been acquired for investment and not with a view to distribution
or resale, and may not be sold mortgaged, pledged, hypothecated or otherwise
transferred without an effective registration statement for such securities
under the Securities Act of 1933 and applicable state securities laws, or the
availability of an exemption from the registration provisions of the Securities
Act of 1933 and applicable state securities laws.”

 

A certificate shall not bear such legend if in the opinion of counsel reasonably
satisfactory to the Company the securities being sold thereby may be publicly
sold without registration

 

--------------------------------------------------------------------------------


 

under the Securities Act.

 

3.             Notice of Proposed Transfer.  Prior to any proposed transfer of
any Preferred Stock, Conversion Shares or Restricted Stock (other than under the
circumstances described in Sections 4, 5 or 6), the holder thereof shall give
written notice to the Company of its intention to effect such transfer.  Each
such notice shall describe the manner of the proposed transfer and, if requested
by the Company, shall be accompanied by an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed transfer may be
effected without registration under the Securities Act, whereupon the holder of
such stock shall be entitled to transfer such stock in accordance with the terms
of its notice; provided, however, that no such opinion of counsel shall be
required for a transfer to one or more partners of the transferor (in the case
of a transferor that is a partnership), to one or more members of the transferor
(in the case of a transferor that is a limited liability company) or to an
affiliated corporation (in the case of a transferor that is a corporation); 
provided, further, however, that any transferee other than a partner, member or
affiliate of the transferor shall execute and deliver to the Company a
representation letter in form reasonably satisfactory to the Company’s counsel
to the effect that the transferee is acquiring Restricted Stock for its own
account, for investment purposes and without any view to distribution thereof. 
Each certificate for Preferred Stock or Conversion Shares transferred as above
provided shall bear the legend set forth in Section 2, except that such
certificate shall not bear such legend if (i) such transfer is in accordance
with the provisions of Rule 144 (or any other rule permitting public sale
without registration under the Securities Act) or (ii) the opinion of counsel
referred to above is to the further effect that the transferee and any
subsequent transferee (other than an affiliate of the Company) would be entitled
to transfer such securities in a public sale without registration under the
Securities Act.  The restrictions provided for in this Section 3 shall not apply
to securities which are not required to bear the legend prescribed by Section 2
in accordance with the provisions of that Section.

 

4.             Required Registration.

 

(a)           Subject to Section 13(f) of this Agreement, at any time after the
earlier of (i) July 31, 2006 and (ii) the date that is six (6) months after the
first public offering after the date hereof of securities by the Company,
holders of Restricted Stock constituting more than 50% of the total number of
shares of Restricted Stock then outstanding may request the Company to register
under the Securities Act all or any portion of the shares of Restricted Stock
held by such requesting holder or holders for sale in the manner specified in
such notice.  For purposes of this Section 4 and Sections 5, 6, 13(a) and 13(d),
the term “Restricted Stock” shall be deemed to include the number of shares of
Restricted Stock which would be issuable to a holder of Preferred Stock upon
conversion of all shares of Preferred Stock held by such holder at such time;
provided, however, that the only securities which the Company shall be required
to register pursuant hereto shall be shares of Common Stock; provided, further,
however, that, in any underwritten public offering contemplated by this
Section 4 or Sections 5 and 6, the holders of Preferred Stock shall be entitled
to sell such Preferred Stock to the underwriters for conversion and sale of the
shares of Common Stock issued upon conversion thereof and holders of a majority
of the Preferred Stock being so registered shall have the right to approve the
managing underwriter(s) selected by the

 

--------------------------------------------------------------------------------


 

Company in connection with such underwritten public offering.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
effect a registration (i) during the 180 day period commencing with the
effective date of a registration statement filed by the Company covering the
first firm commitment underwritten public offering after the date hereof or (ii)
if the Company delivers notice to the holders of the Restricted Stock within
thirty (30) days of any registration request of the Company’s intent to file a
registration statement for an underwritten public offering within ninety (90)
days.

 

(b)           Following receipt of any notice under this Section 4, the Company
shall immediately notify all holders of Restricted Stock and Preferred Stock
from whom notice has not been received and such holders shall then be entitled
within 30 days thereafter to request the Company to include in the requested
registration all or any portion of their shares of Restricted Stock.  The
Company shall use its best efforts to register under the Securities Act, for
public sale in accordance with the method of disposition described in paragraph
(a) above, the number of shares of Restricted Stock specified in such notice
(and in all notices received by the Company from other holders within 30 days
after the giving of such notice by the Company).  The Company shall be obligated
to register Restricted Stock pursuant to this Section 4 on three occasions only;
provided, however, that such obligation shall be deemed satisfied only when a
registration statement covering all shares of Restricted Stock specified in
notices received as aforesaid for sale in accordance with the method of
disposition specified by the requesting holders shall have become effective and,
if such method of disposition is a firm commitment underwritten public offering,
all such shares shall have been sold pursuant thereto.

 

(c)           The Company (or at the option of the Company, the holders of
Common Stock) shall be entitled to include in any registration statement
referred to in this Section 4, for sale in accordance with the method of
disposition specified by the requesting holders, shares of Common Stock to be
sold by the Company or such other holders for its own account, except as and to
the extent that, in the opinion of the managing underwriter (if such method of
disposition shall be an underwritten public offering), such inclusion would
adversely affect the marketing of the Restricted Stock to be sold.  Subject to
Section 4(a) and except for registration statements on Form S-4, S-8 or any
successor thereto, the Company will not file with the Commission any other
registration statement with respect to its Common Stock, whether for its own
account or that of other stockholders, from the date of receipt of a notice from
requesting holders pursuant to this Section 4 until the completion of the period
of distribution of the registration contemplated thereby.

 

(d)           If, in the opinion of the managing underwriter, the inclusion of
all of the Restricted Stock requested to be registered under this Section would
adversely affect the marketing of such shares, the Company shall only include
the number of shares that, in the reasonable opinion of such underwriter, can be
sold without having an adverse effect on the marketing of such shares, to be
allocated to each stockholder of the Company on a pro rata basis based on the
total number of shares held by such holder and requested to be included in the
registration; provided, however, that the number of shares of Restricted Stock
to be included in such underwriting and registration shall not be reduced unless
all other securities of the Company are first excluded from the underwriting and
registration.

 

--------------------------------------------------------------------------------


 

5.             Incidental Registration.  Subject to Section 13(f) of this
Agreement, if the Company at any time (other than pursuant to Section 4 or
Section 6) proposes to register any of its securities under the Securities Act
for sale to the public, whether for its own account or for the account of other
security holders or both (except with respect to registration statements on
Forms S-4, S-8 or another form not available for registering the Restricted
Stock for sale to the public), each such time it will give written notice to all
holders of outstanding Restricted Stock of its intention so to do.  Upon the
written request of any such holder, received by the Company within 30 days after
the giving of any such notice by the Company, to register any of its Restricted
Stock, the Company will use its best efforts to cause the Restricted Stock as to
which registration shall have been so requested to be included in the securities
to be covered by the registration statement proposed to be filed by the Company,
all to the extent requisite to permit the sale or other disposition by the
holder (in accordance with its written request) of such Restricted Stock so
registered.  In the event that any registration pursuant to this Section 5 shall
be, in whole or in part, an underwritten public offering of Common Stock, if the
managing underwriter determines in good faith that marketing factors require a
limitation of the number of shares to be underwritten, the number of shares that
may be included in the underwriting shall be allocated, first, to the Company;
second, to the holders of Restricted Stock invoking the rights under this
Section 5 on a pro rata basis based on the total number of shares of Restricted
Stock held by such holders; and third, to any stockholder of the Company (other
than such holders) on a pro rata basis.  No such reduction shall reduce the
amount of securities of the selling holders included in the registration below
thirty percent (30%) of the total amount of securities included in such
registration.  In no event will shares of any other selling stockholder be
included in such registration that would reduce the number of shares which may
be included by holders of Restricted Stock without the written consent of the
holders of not less than sixty-six and two-thirds percent (66 2/3%) of the
Restricted Stock proposed to be sold in the offering.  If any such holder
disapproves of the terms of any such underwriting, such holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any shares of Restricted Stock excluded or withdrawn
from such underwriting shall be excluded and withdrawn from the registration. 
For any holder which is a partnership or corporation, the partners, retired
partners and stockholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing person shall be deemed to be a single holder, and any pro rata
reduction with respect to such holder shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such holder, as defined in this sentence.  Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 5 without thereby incurring any liability to the
holders of Restricted Stock.

 

6.             Registration on Form S-3.  Subject to Section 13(f) of this
Agreement, if at any time (i) a holder or holders of Restricted Stock then
outstanding request that the Company file a registration statement on Form S-3
or any successor thereto for a public offering of all or any portion of the
shares of Restricted Stock held by such requesting holder or holders, and
(ii) the Company is a registrant entitled to use Form S-3 or any successor

 

--------------------------------------------------------------------------------


 

thereto to register such shares, then the Company shall use its best efforts to
register under the Securities Act on Form S-3 or any successor thereto for
public sale in accordance with the method of disposition specified in such
notice, the number of shares of Restricted Stock specified in such notice. 
Whenever the Company is required by this Section 6 to use its best efforts to
effect the registration of Restricted Stock, each of the procedures and
requirements of Section 4 (including but not limited to the requirement that the
Company notify all holders of Restricted Stock from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration; provided, however, that there shall be no
limitation on the number of registrations on Form S-3 which may be requested and
obtained under this Section 6 and registrations effected pursuant to this
Section 6 shall not be counted as demands for registration or registrations
effected pursuant to Sections 4 or 5, respectively.

 

(b)           Notwithstanding anything to the contrary set forth in this
Agreement, the Company’s obligation under this Agreement to register Restricted
Stock under the Securities Act on registration statements (“Registration
Statements”) may, upon the reasonable determination of the Board of Directors
made not more than twice in the aggregate (and not more than once with respect
to a Registration Statement on Form S-1 and not more than once with respect to a
Registration Statement on Form S-3 and including any delay pursuant to the last
sentence of Section 4(a)) during any 12-month period, be suspended in the event
and during such period as unforeseen circumstances (including without limitation
(i) an underwritten primary offering by the Company (which includes no secondary
offering) if the Company is advised in writing by its underwriters that the
registration of the Restricted Stock would have a material adverse effect on the
Company’s offering, or (ii) pending negotiations relating to, or consummation
of, a transaction or the occurrence of an event which would require additional
disclosure of material information by the Company in Registration Statements or
such other filings, as to which the Company has a bona fide business purpose for
preserving confidentiality or which renders the Company unable to comply with
the Commission’s requirements) exist (such unforeseen circumstances being
hereinafter referred to as a “Suspension Event”) which would make it impractical
or unadvisable for the Company to file the Registration Statements or such other
filings or to cause such to become effective.  Such suspension shall continue
only for so long as such event is continuing but in no event for a period longer
than (i) one hundred and twenty (120) days, in the case of a Registration
Statement on Form S-1 (or any successor thereto) or (ii) ninety (90) days, in
the case of a Registration Statement on Form S-3 (or any successor thereto). 
The Company shall notify the Purchasers of the existence and nature of any
Suspension Event.

 

7.             Registration Procedures.  If and whenever the Company is required
by the provisions of Sections 4, 5 or 6 to use its best efforts to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:

 

(a)           prepare and file with the Commission a registration statement
(which, in the case of an underwritten public offering pursuant to Section 4,
shall be on Form S-1 or other form of general applicability satisfactory to the
managing underwriter selected as therein provided) with respect to such
securities and use its best efforts to cause such

 

--------------------------------------------------------------------------------


 

registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as hereinafter provided);

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
the period specified in paragraph (a) above and comply with the provisions of
the Securities Act with respect to the disposition of all Restricted Stock
covered by such registration statement in accordance with the sellers’ intended
method of disposition set forth in such registration statement for such period;

 

(c)           furnish to each seller of Restricted Stock and to each underwriter
such number of copies of the registration statement and each such amendment and
supplement thereto (in each case including all exhibits) and the prospectus
included therein (including each preliminary prospectus) as such persons
reasonably may request in order to facilitate the public sale or other
disposition of the Restricted Stock covered by such registration statement;

 

(d)           use its best efforts to register or qualify the Restricted Stock
covered by such registration statement under the securities or “blue sky” laws
of such jurisdictions as the sellers of Restricted Stock or, in the case of an
underwritten public offering, the managing underwriter reasonably shall request;
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

 

(e)           use its best efforts to list the Restricted Stock covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;

 

(f)            immediately notify each seller of Restricted Stock and each
underwriter under such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and promptly prepare
and furnish to such seller a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Restricted Stock, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(g)           if the offering is underwritten and at the request of any seller
of Restricted Stock, use its best efforts to furnish on the date that Restricted
Stock is delivered to the underwriters for sale pursuant to such registration: 
(i) an opinion dated such date of

 

--------------------------------------------------------------------------------


 

counsel representing the Company for the purposes of such registration,
addressed to the underwriters and to such seller, to such effect as reasonably
may be requested by counsel for the underwriters, and (ii) a letter dated such
date from the independent public accountants retained by the Company, addressed
to the underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(h)           make available for inspection by each seller of Restricted Stock,
any underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, reasonable access to all financial and other records, pertinent
corporate documents and properties of the Company, as such parties may
reasonably request, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

 

(i)            cooperate with the selling holders of Restricted Stock and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Restricted Stock to be sold, such certificates to
be in such denominations and registered in such names as such holders or the
managing underwriters may request at least two business days prior to any sale
of Restricted Stock; and

 

(j)            permit any holder of Restricted Stock which holder, in the sole
and exclusive judgment, exercised in good faith, of such holder, might be deemed
to be a controlling person of the Company, to participate in good faith in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included and to
permit any other holder of Restricted Stock participating in the registration to
review such registration or comparable statement during its preparation.

 

For purposes of Section 7(a) and 7(b) and of Section 4(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby and 180 days
after the effective date thereof.

 

In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information requested by the Company
with respect to themselves and the proposed distribution by them as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws and to make the registration statement correct, accurate
and complete in all respects with respect to such

 

--------------------------------------------------------------------------------


 

sellers; provided, however, that this requirement shall not be deemed to limit
any disclosure obligation arising out of any seller’s relationship to the
Company if one of such seller’s agents or affiliates is an officer, director or
control person of the Company.  In addition, the sellers shall, if requested by
the Company, execute such other agreements, which are reasonably satisfactory to
them and which shall contain such provisions as may be customary and reasonable
in order to accomplish the registration of the Restricted Stock.

 

In connection with each registration pursuant to Sections 4, 5 or 6 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.

 

8.             Expenses.  All expenses incurred by the Company in complying with
Sections 4, 5 and 6, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including counsel fees)
incurred in connection with complying with state securities or “blue sky” laws,
fees and expenses of one counsel for the selling holders of Restricted Stock in
connection with the registration of Restricted Stock, fees of the National
Association of Securities Dealers, Inc., transfer taxes, fees of transfer agents
and registrars, costs of any insurance which might be obtained, but excluding
any Selling Expenses, are called “Registration Expenses.”  All underwriting
discounts and selling commissions applicable to the sale of Restricted Stock and
the fees and expenses of more than one counsel for the selling holders of
Restricted Stock in connection with the registration of Restricted Stock are
called “Selling Expenses.”

 

The Company will pay all Registration Expenses incurred in connection with each
of the first five Registration Statements filed pursuant to Sections 4, 5 or 6. 
All Selling Expenses incurred in connection with each of the first five
Registration Statements filed pursuant to Sections 4, 5 or 6, and all Selling
Expenses and Registration Expenses incurred in connection with each Registration
Statement filed pursuant to Sections 4, 5 or 6 thereafter, shall be borne by the
participating sellers in proportion to the number of shares sold by each, or by
such participating sellers other than the Company (except to the extent the
Company shall be a seller) as they may agree.

 

9.             Indemnification.

 

(a)           To the extent permitted by law, in the event of a registration of
any of the Restricted Stock under the Securities Act pursuant to Sections 4, 5
or 6, the Company will indemnify and hold harmless each holder of Restricted
Stock, its partners, members, officers and directors, each underwriter of such
Restricted Stock thereunder and each other person, if any, who controls such
seller or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such holder,
officer, director, underwriter or controlling person may become subject under
the Securities Act, Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or

 

--------------------------------------------------------------------------------


 

actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such Restricted Stock was registered under
the Securities Act pursuant to Sections 4, 5 or 6, any preliminary prospectus
(but only to the extent not corrected in the final prospectus) or final
prospectus contained therein, or any amendment or supplement thereof, (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the Restricted
Stock under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
Securities Act or Exchange Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration, or (v) any failure to register or qualify the Restricted Stock in
any state where the Company or its agents has affirmatively undertaken or agreed
in writing that the Company (the undertaking of any underwriter chosen by the
Company being attributed to the Company) will undertake such registration or
qualification on the seller’s behalf (provided that in such instance the Company
shall not be so liable if it has undertaken its best efforts to so register or
qualify the Restricted Stock) and will reimburse each such holder, and such
partner, member, officer and director, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by any such seller, any such underwriter
or any such controlling person in writing specifically for use in such
registration statement, prospectus or Blue Sky Application.

 

(b)           To the extent permitted by law, in the event of a registration of
any of the Restricted Stock under the Securities Act pursuant to Sections 4, 5
or 6, each seller of such Restricted Stock thereunder, severally and not
jointly, will indemnify and hold harmless the Company, each person, if any, who
controls the Company within the meaning of the Securities Act, each officer of
the Company who signs the registration statement, each director of the Company,
each other holder of Restricted Stock, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, other seller, underwriter or controlling person may
become subject under the Securities Act, Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the registration statement under which such
Restricted Stock was registered under the Securities Act pursuant to Sections 4,
5 or 6, any preliminary prospectus (but only to the extent not corrected in the
final prospectus) or final prospectus contained therein, or any amendment or
supplement thereof, or any Blue Sky Application or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements

 

--------------------------------------------------------------------------------


 

therein not misleading, and will reimburse the Company and each such officer,
director, other seller, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically for use in such registration statement, prospectus or Blue Sky
Application; and provided, further, however, that the liability of each seller
hereunder shall be limited to the proportion of any such loss, claim, damage,
liability or expense which is equal to the proportion that the public offering
price of the shares sold by such seller under such registration statement bears
to the total public offering price of all securities sold thereunder, but not in
any event to exceed the net proceeds received by such seller from the sale of
Restricted Stock covered by such registration statement.

 

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 9 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 9 if and to the extent the indemnifying party is prejudiced by such
omission.  In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 9 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that the interests of the indemnified party reasonably may be deemed
to conflict with the interests of the indemnifying party, the indemnified party
shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred. No
indemnifying party, in the defense of any such claim or litigation shall, except
with the consent of each indemnified party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation, and no
indemnified party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the indemnifying party, which
consent shall not be unreasonably withheld.

 

(d)           If the indemnification provided for in this Section 9 is held by a
court

 

--------------------------------------------------------------------------------


 

of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the violation that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission; provided, however, that in no event shall any contribution by a holder
of Restricted Stock hereunder, when combined with amounts paid or payable
pursuant to Section 9(b), exceed the net proceeds from the offering received by
such holder.

 

(e)           The obligations of the Company and holders of Restricted Stock
under this Section 9 shall survive completion of any offering of Restricted
Stock by a registration statement and the termination of this Agreement.

 

10.           Changes in Common Stock, Series F Preferred Stock, Series G
Preferred Stock, Series I Preferred Stock, Series J Preferred Stock, Series K
Preferred Stock, or Series L Preferred Stock.  If, and as often as, there is any
change in the Common Stock, Series F Preferred Stock, Series G Preferred Stock,
Series I Preferred Stock, Series J Preferred Stock, Series K Preferred Stock, or
Series L Preferred Stock by way of a stock split, stock dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue with respect to the Common Stock, Series F Preferred Stock, Series G
Preferred Stock, Series I Preferred Stock, Series J Preferred Stock, Series K
Preferred Stock, or Series L Preferred Stock as so changed.

 

11.           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may at any time permit
the sale of the Restricted Stock to the public without registration, at all
times after any registration statement covering a public offering of securities
of the Company under the Securities Act shall have become effective, the Company
agrees to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

 

(b)           use its best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

 

--------------------------------------------------------------------------------


 

(c)           furnish to each holder of Restricted Stock forthwith upon request
a written statement by the Company as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed by the Company as such holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such holder to sell any Restricted Stock without
registration.

 

12.           Representations and Warranties of the Company.  The Company
represents and warrants to you as follows:

 

(a)           The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the articles of organization or By-laws of the Company or any
provision of any indenture, agreement or other instrument to which it or any or
its properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company.

 

(b)           This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

13.           Miscellaneous.

 

(a)           All covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including without
limitation transferees of any Preferred Stock or Restricted Stock), whether so
expressed or not; provided, however, that registration rights conferred herein
on the holders of Preferred Stock or Restricted Stock shall only inure to the
benefit of a transferee of Preferred Stock or Restricted Stock if (i) there is
transferred to such transferee at least twenty five percent (25%) of the shares
of Restricted Stock (appropriately adjusted for any subdivision or combination)
originally issued to a Purchaser, (ii) such transferee is a member, former
member, partner, retired partner, family member or trust for the benefit of any
individual holder, stockholder or affiliate of a party hereto or (iii) such
transferee acquires at least 2,500,000 shares (appropriately adjusted for any
subdivision or combination) of Preferred Stock on an as converted to shares of
Common Stock basis; provided, further, however, that the Company is given
written notice thereof.

 

(b)           All notices, requests, consents and other communications hereunder
shall be in writing and shall be mailed by certified or registered mail, return
receipt requested, postage prepaid, or by recognized overnight delivery service
of international reputation or, in the case of non-U.S. residents, telexed or
sent by recognized overnight delivery service of international reputation or,
addressed as follows:

 

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Cogent Communications Group, Inc.

1015 31st Street, N.W.

Washington, DC 20007,

Attention:  Robert Beury

 

with copies to:

 

Latham & Watkins, LLP

555 Eleventh St., N.W., Suite 1000

Washington, D.C. 20004

Attention: David McPherson

 

If to any other party hereto, to their respective addresses set forth on
Schedule I hereto;

 

If to any subsequent holder of Preferred Stock or Restricted Stock, to it at
such address as may have been furnished to the Company in writing by such
holder;

 

or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Stock or
Restricted Stock) or to the holders of Preferred Stock or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.

 

(c)           This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of New York, without reference to its
conflict of laws provisions.

 

(d)           This Agreement may not be amended or modified, and no provision
hereof may be waived, without the written consent of the Company and the holders
of at least two-thirds of the outstanding shares of Restricted Stock. 
Notwithstanding the foregoing, no such amendment or modification shall be
effective if and to the extent that such amendment or modification either (a)
creates any additional affirmative obligations to be complied with by any or all
of the Purchasers or (b) grants to any one or more Purchasers any rights more
favorable than any rights granted to all other Purchasers or otherwise treats
any one or more Purchasers differently than all other Purchasers.

 

(e)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(f)            If requested in writing by the underwriters for the first
underwritten public offering of securities of the Company after the date hereof,
each holder of Restricted Stock who is a party to this Agreement shall agree not
to sell publicly any shares of

 

--------------------------------------------------------------------------------


 

Restricted Stock or any other shares of Common Stock (other than shares of
Restricted Stock or other shares of Common Stock being registered in such
offering or any shares purchased in the open market after the Company’s public
offering), without the consent of such underwriters, for a period of not more
than 180 days following the consummation of such public offering; provided,
however, that all holders of at least one percent (1%) of the then outstanding
Common Stock and all officers and directors of the Company shall also have
agreed not to sell publicly their Common Stock under the circumstances and
pursuant to the terms set forth in this Section 13(f).

 

(g)           If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.

 

(h)           This Agreement shall amend and restate in its entirety the Fifth
Amended and Restated Registration Rights Agreement, dated August 12, 2004, by
and among the Company and the other parties thereto (the “Prior Registration
Rights Agreement”), the parties hereto constitute the Company and the holders of
at least two-thirds of the outstanding shares of Restricted Stock (as defined in
the Prior Registration Rights Agreement) immediately prior to the execution of
this Agreement.

 

(i)            After the date of this Agreement, the Company shall not, without
the prior written consent of the holders of at least two-thirds of the
Restricted Stock then outstanding, enter into any agreement with any holder or
prospective holder of any securities of the Company that would grant such holder
registration rights pari passu or senior to those granted to the holders
hereunder, other than a registration related to stock issued upon conversion of
debt securities assumed by the Company in connection with its acquisition of
Allied Riser Communications Corporation.

 

(j)            All registration rights granted under Sections 4, 5, and 6 shall
terminate and be of no further force and effect upon the earlier of (i) three
(3) years after the date the Company first effects a registration pursuant to
Section 4 or (ii) five (5) years from the date hereof.  In addition, the
registration rights of a holder of Restricted Stock shall expire if all
Restricted Stock held by and issuable to such holder (and its affiliates) may be
sold under Rule 144 during any ninety (90) day period.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

 

Very truly yours,

 

 

 

 

 

COGENT COMMUNICATIONS GROUP,
INC.

 

 

 

 

 

By:

/s/David Schaeffer

 

 

By: David Schaeffer

 

Its: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

OAK INVESTMENT PARTNERS IX,

 

LIMITED PARTNERSHIP

 

 

 

By:

Oak Associates IX, LLC,its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

By:

Oak IX Affiliates, LLC, its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED PARTNERSHIP

 

By:

Oak Associates IX, LLC, its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its

 

 

General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS III

 

(ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III (Israel) Management
Company Ltd., its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS

 

ENTREPRENEURS FUND III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P., its General Partner

 

By:

Jerusalem Venture Partners Corporation, its
General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P., its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:

Jerusalem Partners IV – Venture Capital, L.P.,

 

 

its General Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:

Jerusalem Venture Partners IV, L.P., its General

 

 

Partner

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

 

Name: Erel Margalit

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

WORLDVIEW TECHNOLOGY

 

PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY

 

INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

By:

Worldview Capital III, L.P., its General Partner

 

 

 

By:

/s/James Wei

 

 

Name: James Wei

 

 

 

 

 

WORLDVIEW TECHNOLOGY

 

PARTNERS IV, L.P.

 

 

 

WORLDVIEW TECHNOLOGY

 

INTERNATIONAL IV, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

By:

Worldview Capital IV, L.P., its General Partner

 

 

 

By:

/s/James Wei

 

 

Name: James Wei

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

BCP CAPITAL, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

/s/Steven D. Brooks

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

BCP CAPITAL QPF, L.P.

 

 

 

By:

BCP General LLC, its General Partner

 

 

 

By:

/s/Steven D. Brooks

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

 

 

BCP AFFILIATES FUND LLC

 

 

 

By:

BCP Capital Management LLC, its Manager

 

 

 

By:

/s/Steven D. Brooks

 

 

Name:

Steven D. Brooks

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

BOULDER VENTURES IV, L.P.

 

 

 

By:

/s/Andrew E. Jones

 

 

Name: Andrew E. Jones

 

Title: General Partner

 

 

 

 

 

BOULDER VENTURES IV (ANNEX), L.P.

 

 

 

By:

/s/Andrew E. Jones

 

 

Name: Andrew E. Jones

 

Title: General Partner

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

NAS PARTNERS I L.L.C.

 

 

 

By:

Nassau Capital LLC,
its General Partner

 

 

 

By:

/s/Randall A. Hack

 

 

Name:

Randall A. Hack

 

Title:

Managing Member

 

 

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:

Nassau Capital LLC,
its General Partner

 

 

 

By:

/s/Randall A. Hack

 

 

Name:

Randall A. Hack

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

BNP EUROPE TELECOM & MEDIA FUND II, LP

 

 

 

By:

/s/Shawna Morehouse  /s/Martin Wm. Laidlaw

 

 

Name: Shawna Morehouse & Martin Laidlaw

 

Title: Authorized Signatories

 

By: General Business, Finance and Investment Ltd.,

 

its General Partner and By: Commerce Advisory
Services Ltd, as Director and Partnership Secretary

 

 

 

 

 

NATIO VIE DEVELOPPEMENT 3, FCPR

 

 

 

By:

/s/Bernard d’Hotelans

 

 

Name: Bernard d’Hotelans

 

Title: Directeur Associe

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

By:

/s/David Schaeffer

 

 

David Schaeffer

 

 

 

 

 

THE SCHAEFFER DESCENDENTS TRUST

 

 

 

By:

/s/Ruth Schaeffer

 

 

Ruth Schaeffer

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

UFO COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/Jay Ferguson

 

 

Name: Jay Ferguson

 

TITLE: CHAIRMAN

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

PALADIN CAPITAL PARTNERS FUND, L.P.

 

 

 

By:

Paladin General Holdings, LLC

 

 

Its General Partner

 

 

 

 

 

By:

/s/Michael R. Steed

 

 

Name: Michael R. Steed

 

Title: President

 

 

 

 

 

WORLDWIDE INVESTMENTS, LLC

 

 

 

By: Worldwide Assets, Inc., its Sole Member

 

 

 

By:

/s/Frank J. Hanna, Jr.

 

 

Name:

Frank J. Hannah, Jr.

 

 

Title:

 

 

 

 

 

 

 

2001 PENN. AVE. INVESTMENTS, LLC

 

 

 

 

 

By:

/s/Michael R. Steed

 

 

Name: Michael R. Steed

 

Title: President

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

KLINE HAWKES PACIFIC, L.P.

 

 

 

By:  Kline Hawkes Pacific Advisors, LLC,

 

its General Partner

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

Name:

Jay Ferguson

 

 

Title:

Member

 

 

 

 

 

 

KLINE HAWKES PACIFIC FRIENDS FUND, LLC

 

By:  Kline Hawkes Pacific Advisors, LLC,

 

its Managing Member

 

 

 

By:

/s/Jay Ferguson

 

 

 

 

Name:

Jay Ferguson

 

 

Title:

Member

 

 

 

 

 

 

BROADMARK CAPITAL, L.L.C.

 

 

 

 

 

By:

/s/Joseph L. Schocken

 

 

 

 

Name:

Joseph L. Schocken

 

 

Title:

  President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Sixth Amended and Restated Registration Rights Agreement]

 

 

 

GLOBAL ACCESS TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/John E. Jones

 

 

 

 

Name:

John E. Jones

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------